Citation Nr: 1807232	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-35 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for skull fracture with seizure disorder with loss of smell and taste, and if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active naval service from August 1976 to September 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a January 2018 pre-conference conference, the Veteran's representative agreed to withdraw the request for a hearing on the issue before the Board if the undersigned found a basis to grant this issue based on a review of the record, which has been found.  


FINDINGS OF FACT

1.  An unappealed administrative rating decision denied entitlement to service connection for skull fracture with seizures.

2.  The evidence associated with the claims file subsequent to the last rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for skull fracture with seizure disorder, with loss of smell and taste.

3.  Skull fracture with seizure disorder, with loss of smell and taste, is etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of entitlement to service connection for skull fracture with seizure disorder, with loss of smell and taste. 38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2. Skull fracture with seizure disorder, with loss of smell and taste, was incurred in active service. 38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.301 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to reopen

An April 1984 administrative rating decision denied entitlement to service connection for skull fracture with seizures based on a finding that the injury was the result of the Veteran's own willful misconduct on account of intoxication at the time of the accident.  Disabilities incurred as the proximate and immediate result of intoxication are considered not in the line of duty, and therefore, direct service connection may not be granted.  38 C.F.R. § 3.301 (2017).  The Veteran did not appeal that decision.

The pertinent evidence that has been received since the April 1984 rating decision includes lay statements submitted by the Veteran, a July 1980 Letter of Commendation by the Veteran's CO in Scotland, and the hearing transcript from the Veteran's September 20, 2013 DRO hearing detailing the Veteran's active service and post-service history with alcohol; the complexity, importance, and performance of his active naval service duties; and his representative's argument in favor of a grant of service connection.

The Board finds that the Veteran's lay statements, the July 1980 Letter of Commendation, and more importantly, the September 2013 DRO hearing transcript are new and material.  The Board notes that they are not cumulative or redundant of the evidence previously of record. Moreover, they raise a reasonable possibility of substantiating the claim. 

Accordingly, reopening of the claim of entitlement to service connection for skull fracture with seizure disorder is warranted.

Entitlement to Service Connection

The Veteran asserts that his May 1980 head injury occurred in the line of duty in and was not the proximate and immediate result of his own willful misconduct due to alcohol intoxication.  Specifically, the Veteran contends that the actions of another service member, who started and moved the car on which he was sitting or leaning, were the proximate and immediate cause of his injury.

STRs reveal that, on May 23, 1980, the Veteran fell from a height of about one meter after a sanctioned on-base event during which he consumed an unknown quantity of alcohol.  He struck the back of his head and lost consciousness.  X-rays of the skull showed an extensive linear occipital fracture extending from the foramen magnum to the near vertex in the midline. CAT scan showed cerebral edema.  The incident report stated that the Veteran was drinking and fell off a car hood onto the pavement and began to move about after a few seconds.  Upon arrival at the hospital, he was responsive to pain but combative and uncooperative, with thick tongue and an unintelligible speech.   The Veteran vomited over 2 liters of material to include hot dogs, beans, and eggs with what was noted to be a "strong" odor of alcohol.  The Veteran was hospitalized for a total of 18 days.  Following discharge from the hospital, the Veteran continued to experience pain, dizziness, lightheadedness, and headaches.

The Veteran testified before a Decision Review Officer (DRO) on September 20, 2013.  At his hearing, the Veteran reported he was serving as a cryptographic technician when the injury occurred.  He and his fellow service members were attending a sanctioned going away gathering at Loch Wee, a small pond on the U.S. Naval base in Edzell, Scotland.  The Veteran reported he had had a few beers and consumed barbecue cookout foods such as hot dogs and beans.  Toward the end of the event, the Veteran reported he was sitting, or leaning, on the hood of a car while conversing with a colleague.  He reported the last thing he remembers was hearing someone turn on the ignition of the car on which he was sitting or leaning.  Following that, the Veteran reported he woke up in a hospital in Aberdeen, Scotland approximately 12 days later, and was informed that he had sustained a skull fracture after falling from the hood of a vehicle on the evening of the sanctioned event.  

Following his discharge from the hospital, the Veteran reported that he collapsed after he got off the bus following his discharge from the hospital and attempted to stagger to from the road to his residence.  He noted his speech was very slurred and he could hardly walk.

The April 1984 administrative rating decision determined the Veteran's injury had not occurred in the line of duty because it was the result his own willful misconduct due to alcohol intoxication.  The adjudicator based the decision on 38 C.F.R. § 3.301, which currently, in pertinent part, states direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of willful misconduct or the result of his abuse of alcohol. 38 C.F.R. § 3.301(a).  Further, 38 C.F.R. § 3.301 states that if, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability, the disability will be considered the result of the person's willful misconduct. 38 C.F.R. § 3.301(c)(2).  

However, the April 1984 rating decision also stated that the quantity of alcohol the Veteran had consumed the evening of May 23, 1980 was not known, and the evidence of record shows that the Veteran had been drinking at the time of his injury.

The focal issue in this case is whether the fact that the Veteran had been drinking alcoholic beverages was the proximate cause of his head injury.  The Board finds that it was not.  At the time of his injury, the Veteran was either sitting on or leaning on the hood of the car he and his colleagues had used to attend a sanctioned going away barbecue on base.  Following the barbecue, the Veteran was conversing with a fellow service member while either sitting or leaning on the hood of their vehicle. The proximate cause of the Veteran's fall and consequent skull fracture was the action of the service member who started and moved the vehicle while the Veteran was sitting or leaning on it.  The sudden car movement caused the Veteran to fall and hit his head.  Had he engaged in abnormal behavior such as standing on the roof or other unsafe, outrageous activity as a result of apparent intoxication, the inquiry would be different.  Indeed, there is no evidence of record showing the Veteran was intoxicated:  STRs show the Veteran vomited food that would be served at a barbecue cookout and it had a "strong" odor of alcohol.  The Veteran corroborated this evidence in a January 1984 Report of Accidental Injury in which he reported he had been drinking a few beers before the accident.  Intoxication cannot be established by the evidence of record either at the time of the April 1984 rating decision or at the present time, and any inference of intoxication necessitates some degree of speculation based on limited evidence.

Even so, for alcohol consumption to constitute willful misconduct under 38 C.F.R. § 3.301, intoxication must be the proximate and immediate cause of the disability.  That simply does not appear to be the case in this matter (in this regard, the Veteran's recollection of events has always been consistent).  In other words, willful misconduct is not determinative unless it is the proximate, or direct, cause of injury.

In sum, the evidence of record supports the Veteran's contention that his injury occurred in the line of duty.  The accident occurred during active service, the Veteran competently reported that he had had a few beers at a sanctioned event, and the proximate and immediate result of his head injury was the ignition and movement of the vehicle on which he was sitting or leaning.  The evidence of record does not show the Veteran was intoxicated at the time of injury, and as such, the injury may be service connected.  Accordingly, the Board finds that preponderance of the evidence is for the claim, and entitlement to service connection for skull fracture with seizure disorder, with loss of smell and taste, is warranted. 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for skull fracture with seizure disorder, with loss of smell and taste, is granted.

Entitlement to service connection for skull fracture with seizure disorder, with loss of smell and taste, is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


